Per Curiam.

This was an action for a penalty, for violating the by-law of the village of Brooklyn, in assuming to exercise the office of measurer of grain, without a license from the trustees. The defence was, that the act complained of was done in a store, on a wharf or dock,' west of the natural low-water mark of the East River, on the Nassau, or Long-Island shore, and not within the limits of Brooklyn. We are of opinion that Kings County includes all - the wharves and made land on the Long Island shore of the East River, as well as natural alluvion, to the actual line of low water. The judgment of the Court below must, therefore, be affirmed.
Judgment affirmed: